        Case 1:20-cv-09516-KPF Document 16 Filed 06/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUILLERMO MARTINEZ,

                           Plaintiff,
                                                     20 Civ. 9516 (KPF)
                    -v.-
                                                           ORDER
THE UNITED STATES OF AMERICA and
YAZHOU ZHANG,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On March 11, 2021, the Court granted Plaintiff’s counsel’s motion to

withdraw, and granted Plaintiff 60 days to retain new counsel or to inform the

Court of his intent to proceed pro se (without counsel). (Dkt. #12). After

Plaintiff did not respond to the Court’s order, on May 14, 2021, the Court

ordered Plaintiff to show cause in writing, on or by June 14, 2021, why this

case should not be dismissed for failure to prosecute. (Dkt. #13). To date,

Plaintiff has not responded to the Court’s March 11, 2021 or May 14, 2021

Orders, nor has new counsel made an appearance on Plaintiff’s behalf.

Accordingly, this case is DISMISSED without prejudice. The Clerk of Court is

directed to terminate all pending motions, adjourn all remaining dates, and

close this case.

      The Clerk of Court is respectfully directed to mail a copy of this Order to

Plaintiff at the following address: 556 West 160th St., Apartment 10, New York,

New York, 10032.
       Case 1:20-cv-09516-KPF Document 16 Filed 06/15/21 Page 2 of 2




     SO ORDERED.

Dated: June 15, 2021
       New York, New York

                                          KATHERINE POLK FAILLA
                                         United States District Judge




                                     2
